Affirmed and Memorandum Opinion filed July 10, 2014.




                                     In The

                    Fourteenth Court of Appeals

                              NO. 14-13-00689-CR

                   GLEN SHANNON NELSON, Appellant

                                       V.
                      THE STATE OF TEXAS, Appellee

                   On Appeal from the 174th District Court
                           Harris County, Texas
                       Trial Court Cause No. 1375125

                 MEMORANDUM                     OPINION


      Appellant appeals his conviction for aggravated robbery with a deadly
weapon. Appellant’s appointed counsel filed a brief in which they conclude the
appeal is wholly frivolous and without merit. The brief meets the requirements of
Anders v. California, 386 U.S. 738 (1967), by presenting a professional evaluation
of the record and demonstrating why there are no arguable grounds to be advanced.
See High v. State, 573 S.W.2d 807, 811–13 (Tex. Crim. App. 1978).
      A copy of counsels’ brief was delivered to appellant. Appellant was advised
of the right to examine the appellate record and file a pro se response. See Stafford
v. State, 813 S.W.2d 503, 512 (Tex. Crim. App. 1991). At appellant’s request, the
record was provided to him. As of this date, more than 45 days have passed since
appellant received the record, and no pro se response has been filed.

      We have carefully reviewed the record and counsels’ brief and agree the
appeal is wholly frivolous and without merit. Further, we find no reversible error in
the record. We are not to address the merits of each claim raised in an Anders brief
or a pro se response when we have determined there are no arguable grounds for
review. See Bledsoe v. State, 178 S.W.3d 824, 827–28 (Tex. Crim. App. 2005).

      Accordingly, the judgment of the trial court is affirmed.



                                       PER CURIAM

Panel consists of Justices Boyce, Busby, and Wise.
Do Not Publish — Tex. R. App. P. 47.2(b).




                                         2